Title: To Thomas Jefferson from John Wayles Eppes, 24 December 1802
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond Decr. 24. 1802.
          
          I have attended to day the trial of a warrant against Callender & Pace under the act of assembly authorising the justices of the peace to demand “security for the good behaviour of those who are not of good fame”—Various English precedents as to the extent & meaning of the words “not of good fame” were cited and it has been decided by the Magistrates who set in the trial that the common publisher of libels came under the phrase “not of good fame.” Under this opinion of the magistrates Callender & Pace were sentenced to find surety for good behavior in a penal bond of 500 dollars the principals & 250 dollars the Securities—Callender has either refused or is unable to find surety and is committed to goal. Pace has given security—
          I regret extremely that this kind of notice has been taken of the scoundrels as (even admitting that this novel doctrine that a man may be bound to his good behaviour for publishing a libel be correct) the imprisonment of Callender will retard the rapid progress he was making to complete infamy & contempt. This nefarious & infamous wretch devoid of feeling or decency appeared drunk before the Magistrates who tried him & his grim vissage was alternately distorted by Tears & the most hideous grimaces—
          Adieu   accept for your health the sincere & affectionate wishes of yours &c.
          
            Jno: W: Eppes
          
        